NOTICE OF ALLOWANCE
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/25/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Claims 1-2, 4, 7,14-22 are allowable. The restriction requirement between Species I and II, as set forth in the Office action mailed on 06/29/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 06/29/2020 is fully withdrawn.  Claims 8-13, directed to a wobble board with a locking mechanism that set the wobble board in use mode or adjustment mode, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 8-13 are rejoined.

EXAMINER’S AMENDMENT
Authorization for this examiner's amendment was given in an interview with Kelly Stewart (Reg. 71,949) on 03/08/2022.

The application has been amended as follows:

Claim 1 has been amended as follows:
On line 3, “generally” has been deleted.
On line 9, “base” has been amended to ---the base---.
On lines 11-12, “the platform rotatable relative to the base while a user remains standing thereon” has been amended to ---the adjustment mechanism is configured such that the adjustment mechanism is adjusted by rotating the platform while a user remains standing thereon---.

Claim 8 has been amended as follows:
On line 1, “claim 6” has been amended to ---claim 1---.

Claim 14 has been amended as follows:
On line 1, “a level” has been amended to ---the level---

Claim 16 has been amended as follows:
On line 2, “a user” has been amended to ---the user---

	Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or make obvious the combinations of limitations required by independent claim 1.
“the adjustment mechanism is configured such that the adjustment mechanism is adjusted by rotating the platform while a user remains standing thereon” (claim 1)

The prior art of record of Rosentiel (US 2016/0089576 A1), Klein et al (US 2012/0264579 A1), fail to teach or render obvious a wobble board wherein the adjustment mechanism is configured such that the adjustment mechanism is adjusted by rotating the platform while a user remains standing thereon. 

Further, Juncker (US 2010/0087301 A1) teaches a wobble board and a method for adjusting the difficulty of a balancing device by hand. Juncker fails to teach a wobble 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO N. DO whose telephone number is (571)270-3550. The examiner can normally be reached Monday-Thursday 9am-7:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THAO N DO/Examiner, Art Unit 3784                       
/Megan Anderson/Primary Examiner, Art Unit 3784